     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA SBN 258258
 4
     Special Assistant United States Attorney
 5       160 Spear Street, Suite 800
         San Francisco, California 94105
 6       Telephone: (415) 977-8955
 7       Facsimile: (415) 744-0134
         E-Mail: Ellinor.Coder@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
                                                    FRESNO DIVISION
12
13                                                          )       Case No.: 1:18-cv-00482-JDP
     LENNA L. FLASH,                                        )
14                                                          )       JOINT STIPULATION TO EXTEND
                       Plaintiff,                           )       BRIEFING SCHEDULE;
15                                                          )       ORDER
            vs.                                             )
16   NANCY A. BERRYHILL,                                    )
     Acting Commissioner of Social Security,                )
17                                                          )
                                                            )
18                     Defendant.                           )
                                                            )
19                                                          )
                                                            )
20
21            IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant Commissioner
22
     of Social Security (Defendant), by and through their respective counsel of record, and subject to
23
     the Court’s approval, that the deadline for Defendant to respond to Plaintiff’s Motion For
24
25   Summary Judgment and/or to file any cross-motion thereto be extended by thirty (30) days.

26   Plaintiff filed her brief on December 25, 2018 (Dkt. 16) after one extension (Dkt. 15). This is
27   Defendant’s third request for an extension.
28
              There is good cause for this extension because Defendant is exploring the possibility of


     Stip. to Extend Briefing Schedule; 1:18-cv-00482-JDP       1
     settlement with agency personnel to determine whether the agency can remand this case for
 1
 2   further proceedings or payment. However, Defendant has not yet received a reply from the

 3   relevant agency personnel, and reply is expected by April 9, 2019.
 4
              The current due date for Defendant’s motion is March 27, 2019. With the Court’s
 5
     approval, the new due date would be April 26, 2019. The parties further stipulate that the
 6
 7   Court’s Scheduling Order shall be modified accordingly.

 8                                                          Respectfully submitted,
     Dated: March 27, 2019                                  /s/ Jacqueline A. Forslund*
 9                                                          JACQUELINE A. FORSLUND
10                                                          Attorney for Plaintiff
                                                            *Authorized via e-mail on Mar. 27, 2019
11
12   Dated: March 27, 2019                                  McGREGOR W. SCOTT
13                                                          United States Attorney
                                                            DEBORAH LEE STACHEL
14                                                          Regional Chief Counsel, Region IX
                                                            Social Security Administration
15
16                                                  By:     /s/ Ellinor R. Coder
                                                            ELLINOR R. CODER
17                                                          Special Assistant U.S. Attorney
18                                                          Attorneys for Defendant
19
20
21
22
23
24
25
26
27
28


     Stip. to Extend Briefing Schedule; 1:18-cv-00482-JDP      2
 1
 2                                                          ORDER
 3
 4            The court has reviewed the parties’ March 27, 2019 stipulation and approves defendant’s
 5   request for additional time to file her responsive brief. The court grants defendant an extension
 6   from March 27, 2019 to April 26, 2019 to file the responsive brief or a stipulated remand order.
 7   All remaining deadlines in the court’s scheduling order are extended accordingly.
 8
     IT IS SO ORDERED.
 9
10   Dated:       March 28, 2019
11                                                                UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. to Extend Briefing Schedule; 1:18-cv-00482-JDP     3
